DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-14-26
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE: April 2, 2020
FROM: Calder Lynch, Deputy Administrator and Director
SUBJECT: Rural Health Care and Medicaid Telehealth Flexibilities, and Guidance
Regarding Section 1009 of the Substance Use-Disorder Prevention that Promotes Opioid
Recovery and Treatment (SUPPORT) for Patients and Communities Act (Pub. L. 115-271),
entitled Medicaid Substance Use Disorder Treatment via Telehealth
This Center for Medicaid & CHIP Services Informational Bulletin (CIB) identifies opportunities for
the utilization of telehealth delivery methods to increase access to Medicaid services and to comply
with the requirement to publish guidance to states regarding federal reimbursement for furnishing
services and treatment for substance use disorders under Medicaid using services delivered via
telehealth, including in School-Based Health Centers. This requirement is set forth in section
1009(b) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment
for Patients and Communities Act (SUPPORT Act) (Pub. L. 115-271). This CIB provides state
Medicaid agencies and other interested stakeholders information about options to facilitate access to
services through the use of telehealth delivery methods as specifically outlined in 1009(b) of the
SUPPORT Act, but these telehealth delivery methods could also be used in other circumstances, for
example, to help respond to the COVID-19 public health emergency, as applicable. With this CIB,
the Centers for Medicare & Medicaid Services (CMS) hopes to enhance our work with states to
improve care for Medicaid beneficiaries through the use of telehealth delivery methods. This CIB is
composed of the following two parts:
I.

Rural Health Care and Medicaid Telehealth Flexibilities; and

II.

Medicaid Substance Use Disorder Treatment Services Furnished via
Telehealth

In addition, pursuant to section 1009(d) of the SUPPORT Act, CMS will submit a report to Congress
identifying best practices and potential solutions for reducing barriers to using services delivered via
telehealth to furnish services and treatment for substance use disorder (SUD) among pediatric
populations under Medicaid, and the report will be made available online at www.medicaid.gov once
it has been published. Section 1009(d)(1) of the SUPPORT Act specifies that the report must identify
and analyze differences in the provision of care for SUD among pediatric populations under
Medicaid using services delivered via telehealth, and for children with SUD using services delivered
in-person regarding utilization rates; costs; avoidable inpatient admissions and readmissions; quality
of care; and patient, family, and provider satisfaction.

1

Telehealth
Telehealth is the use of information technology by providers to deliver covered services.
Historically, the term “telemedicine” meant the use of interactive telecommunication equipment
that included, at a minimum, audio and video equipment between beneficiary and practitioner at a
distant site. 1 Similarly, the term “telehealth” refers to the use of telecommunications and
information technology to provide access to health assessment, diagnosis, intervention, monitoring,
supervision, and information across distance. 2 However, given the advances and varying uses of
technology in healthcare, the term telehealth has generally emerged as the umbrella term that
encompasses the full range of services furnished remotely.2 Telehealth could include services such
as those furnished with medical information exchanged from one site to another, through audio and
video equipment permitting two-way, real time, interactive communication between the beneficiary
and a clinician at different locations. Such services could also include, but are not limited to,
beneficiary consultations, remotely controlled or directed surgery, remote observation or
monitoring, services furnished by clinicians or other health professionals such as screening for
health conditions, mental health or SUD assessment, smoking cessation counseling, individual
psychotherapy, and family psychotherapy.
Telehealth can be utilized to deliver services in many forms such as live video-conferencing, store
and forward, remote patient monitoring, and mobile health. 3 Live video-conferencing consists of
two way, real time, video conferences between the patient and a healthcare provider; “store and
forward” is when a patient’s healthcare documents are stored and shared electronically for use and
analysis by a healthcare provider; remote patient monitoring is the collection of a patient’s
healthcare data from one site that is electronically sent to healthcare providers at another site for
monitoring and review; and mobile health is the utilization of smartphones and mobile applications
to support the continued monitoring of a patient’s health. While other telehealth delivery methods
may exist, these four methods are generally the most frequently utilized.3 Telehealth delivery
methods, particularly the four primary telehealth methods of live video-conferencing, store and
forward, remote patient monitoring, and mobile health, can address healthcare access barriers for
beneficiaries in isolated geographic areas, such as rural areas.
The benefits of telehealth delivery methods are not limited to only rural areas, and telehealth
delivery methods can be implemented more broadly in many communities. As part of an overall
strategy, telehealth could increase access to services in underserved areas by increasing the
availability of providers within a state. As a result, the use telehealth may help mitigate barriers to
treatment through expanding access to a limited workforce.

1

Telemedicine. CMS. Retrieved from: https://www.medicaid.gov/medicaid/benefits/telemed/index.html. Note that the federal Medicaid statute does
not recognize telemedicine as a distinct service.
2
Telehealth. Substance Abuse and Mental Health Services Administration. Retrieved from
https://www.integration.samhsa.gov/hit/telehealthguide_final_0.pdf
3
Telehealth. (2017). Mayo Clinic. Retrieved from https://www.mayoclinic.org/healthy-lifestyle/consumer-health/in-depth/telehealth/art-20044878

2

I.

Rural Health Care and Medicaid Telehealth Flexibilities

Background
Approximately 60 million people live in rural areas across the United States. Rural communities
often face multiple unique barriers to accessing care. 4 These barriers can include distance and
transportation, access to services, lower health literacy, social stigma, privacy issues, and workforce
shortages. 5 As a result, rural communities need to find creative solutions to assist individuals who
live in rural areas in mitigating barriers to accessing care. Traditionally, these solutions involved the
physical (i.e., face-to-face) connection of beneficiaries to providers, which usually meant an
additional transportation expense. Now, however, rural communities are increasingly expanding
their strategies to include telehealth to deliver care and services.
Telehealth in Medicaid
In Medicaid specifically, telehealth can be a cost-effective service delivery method to furnish care
and services to beneficiaries. Unlike in the Medicare program, federal Medicaid law and regulations
do not specifically address telehealth delivery methods or the criteria for implementation of
telehealth delivery methods. As a result, states have broad flexibility in designing the parameters of
telehealth delivery methods to furnish services so long as the underlying services are consistent with
the overarching provisions in section 1905(a) of the Social Security Act (the Act) and the state’s
plan and policy framework as a Medicaid benefit. For example, in geographic areas where specialty
care is limited, states may fill gaps in coverage by incentivizing specialty care practitioners in one
area of the state to visit remotely with beneficiaries in another area of the state. In this example, the
specialty care practitioner must meet the existing provider qualifications to perform this service, as
well as any other state-established criteria for furnishing services through telehealth delivery
methods. States that use Medicaid managed care plans to deliver services also can include telehealth
delivery methods within their managed care contracts to ensure the Medicaid managed care plans
adhere to the improved access states are working to achieve. States may encourage managed care
plans to explore telehealth delivery options during the contracting process and make use of the
flexibilities that states already have in this area.
As is common with emerging technologies, accessibility of telehealth interventions may be
problematic for some populations of beneficiaries with disabilities – particularly those with visual
and hearing disabilities and those with limited or no use of their hands. 6 CMS recommends that
states discuss accessibility needs and adaptations with their telehealth vendors. Please note that the
Americans with Disabilities Act and Section 504 of the Rehabilitation Act of 1973 apply to state’s
Medicaid programs and services.

4

CMS Rural Health Strategy. (2018). Retrieved from https://www.cms.gov/About-CMS/Agency-Information/OMH/Downloads/Rural-Strategy2018.pdf
5
Healthcare Access in Rural Communities. (2019). Retrieved from https://www.ruralhealthinfo.org/topics/healthcare-access#population-health
6
Frieden, L., Nguyen, V. & Powers, G., Southwest ADA Center, TELEMEDICINE: ACCESS TO HEALTH CARE FOR PEOPLE WITH
DISABILITIES, 17 Hous J. Health L. & Policy (2017), available online at http://www.law.uh.edu/hjhlp/volumes/Vol_17/V17%20-%20FriedenFinalPDF.pdf. This paper was funded in part by the National Institute on Disability, Independent Living, and Rehabilitation Research within the
Administration for Community Living.

3

Payment for Services Furnished Through Telehealth
Federal requirements for efficiency, economy, and quality of care must be satisfied in order to
receive federal financial participation (FFP) for Medicaid covered services. Using telehealth
delivery methods as part of a comprehensive strategy to increase the availability of Medicaid
covered services can be taken into account as the state determines appropriate payment
methodologies. In Medicaid, states are allowed to set different rates for services provided through
telehealth delivery methods. As an example, states may reimburse providers at the distant site and
reimburse a facility fee to the originating site. Additional costs such as technical support,
transmission charges, and equipment can also be incorporated into the payment methodology. A
state may also reimburse providers for medically necessary Medicaid services, and recognize the
varied costs of providing care based on the setting(s) in which the services are provided or the
severity of need. States may also pay for individually covered services or, if determined as a more
efficient payment method, may develop bundled rates to reimburse for services. In addition, states
may develop payment methodologies that offer incentives for improved outcomes and quality care.
Generally, a State Plan Amendment (SPA) is not necessary to incorporate telehealth delivery
methods if there are no changes to the 1905(a) benefit descriptions, limitations, or payment
methodologies. However, a SPA would generally be necessary when states add specific distinctions
for coverage or different reimbursement methodologies for services furnished through telehealth
delivery methods.
When using a managed care delivery system, Medicaid managed care plans are not limited by the
payment arrangements outlined in the state plan and could pay alternate fees for additional provider
types or for other telehealth modalities in order to improve access and increase provider capacity. In
addition, States may implement delivery system and provider payment initiatives under Medicaid
managed care contracts, including for providers furnishing services through telehealth delivery
methods, consistent with 42 CFR section 438.6(c).
Nationwide Telehealth Trends
The use of telehealth delivery methods is growing nationwide as providers and payers seek to
improve access to services and better manage patient care, while reducing health care spending. 7
State laws and policies related to reimbursement, licensure, and practice standards are changing in
response to the development of new technology and the growing evidence base demonstrating the
impact of telehealth on access, quality, and cost of care.7
A Fall 2019 examination of laws and Medicaid policies in all 50 states and the District of Columbia
found that all Medicaid agencies in the states and the District have some form of reimbursement for
services delivered by telehealth.7 The predominant form of telehealth that is being reimbursed in all
50 states is live video, while 14 states reimburse for store-and-forward.7 Additionally, 22 states have
some form of reimbursement for remote patient monitoring in their Medicaid programs.7 Finally, 19
state Medicaid programs explicitly allow the home and schools to serve as originating sites,
although there are often additional restrictions on these sites such as geographic or specialty
restrictions.7
7

State Telehealth Laws and Medicaid Policies: 50-State Survey Findings. (2019). Manatt. Retrieved from
https://www.cchpca.org/sites/default/files/201910/50%20State%20Telehalth%20Laws%20and%20Reibmursement%20Policies%20Report%20Fall%202019%20FINAL.pdf

4

II.

Medicaid Substance Use Disorder Treatment via Telehealth

Section 1009(b)(1) of the SUPPORT Act requires CMS to issue guidance on state options for
Federal reimbursement for services and treatment for SUD under Medicaid delivered via telehealth,
including assessment, medication-assisted treatment, counseling, medication management, and
medication adherence with prescribed medication regimes. Section 1009(b)(1) also requires that
such guidance include information on furnishing services and treatments that address the needs of
high-risk individuals, including at least the following groups: American Indians and Alaska Natives
(AI/AN), adults under the age of 40, individuals with a history of non-fatal overdose, individuals
with a co-occurring mental illness and a SUD, and pregnant women with a SUD.
Section 1009(b)(2) of the SUPPORT Act further requires CMS to address in guidance state options
for federal reimbursement of expenditures under Medicaid for education directed to providers
serving Medicaid beneficiaries with substance use disorders using the hub and spoke model,
through contracts with managed care entities, through administrative claiming for disease
management activities, and under Delivery System Reform Incentive Payment (“DSRIP”)
programs. Historically, DSRIP programs provided states with resources to catalyze significant
reforms through the development of infrastructure, workforce enhancements, redesign of systems
and processes, and provider incentives to promote positive health outcomes. CMS has not approved
a state to use a DSRIP program to support provider education. CMS anticipates that approving such
a request to support provider education under DSRIP programs in the future is unlikely. DSRIP
awards were time limited investments in system transformation.
Section 1009(b)(3) of the SUPPORT Act requires CMS to address in guidance state options for
federal reimbursement of expenditures under Medicaid for furnishing services and treatment for
SUD for individuals enrolled in Medicaid in a school-based health center using services delivered
via telehealth.
This section of this CIB addresses the requirements listed above.
Substance Use Disorder Treatments and Application of Telehealth
The services described below are generally coverable under 1905(a) Medicaid benefits. In response
to the national growing opioid epidemic, many states have implemented telehealth delivery methods
to reach communities that have previously encountered barriers to accessing SUD treatment
services.7 States are uniquely positioned to identify SUD services that would be most beneficial to
their populations. Beyond the federal Medicaid requirements of free choice of providers, statewide
operation, and comparability of services for medically needy and categorically needy groups, states
generally have flexibility in determining which services are most appropriate for their beneficiaries’
needs. Appendix A sets forth some examples of how states are currently utilizing telehealth delivery
methods to furnish services to Medicaid beneficiaries. Additionally, Appendix B identifies other
existing Federal funding streams that may compliment Medicaid’s federal financial participation.
Assessment
An assessment is the evaluation of the health status of an individual along the health continuum,
which is a concept that guides and tracks patients over time through a comprehensive array of

5

health services spanning all levels and intensity of care. 8 The purpose of an assessment is to
establish an individual’s health needs, diagnosis, and treatment approaches in relationship to the
health continuum.8 Historically, assessment services required an individual to visit a practitioner’s
office, which may entail having to leave work during business hours and overcoming transportation
barriers, but with the increase of telehealth delivery methods many of the challenges individuals
faced in obtaining face to face assessment services may be alleviated. Several states are utilizing
telehealth delivery methods to furnish assessments.
Medication-Assisted Treatment
Medication-assisted treatment (MAT) is the use of certain drugs that are often generally prescribed
as an adjunctive therapy to support treatment for SUD, along with counseling and behavioral health
therapies. Whether or not telemedicine is used, when the medications prescribed for MAT are
controlled substances, the prescriber must comply with the federal Controlled Substances Act
(CSA). Among other requirements, a practitioner seeking to prescribe controlled substances must be
registered with the U.S. Drug Enforcement Administration (DEA). If a narcotic controlled
substance is being prescribed for MAT, the practitioner must also obtain a waiver pursuant to the
Drug Abuse Treatment Act, comply with 21 U.S.C. § 823(g)(2), and the substance used must be in
schedules III, IV, or V and approved by FDA for use in maintenance or detoxification treatment.
The CSA permits the prescribing of controlled substances via telemedicine in certain circumstances.
In general, it is a per se violation of the CSA for a practitioner to issue a prescription for a
controlled substance by means of telemedicine without having conducted at least one in-person
medical evaluation. Nevertheless, a qualified practitioner who has previously conducted at least one
in-person medical evaluation of the patient may thereafter prescribe controlled substances to the
patient via telemedicine, including controlled substances for the purpose of MAT. In addition, a
qualified practitioner may prescribe controlled substances to a patient, including for the purpose of
MAT, without conducting an in-person medical evaluation when the practitioner is engaged in the
practice of telemedicine as defined at 21 U.S.C. § 802(54). 9 The practice of telemedicine under the
CSA is limited to communication using audio and video equipment permitting two-way, real-time
interactive communication between the patient and distant site practitioner. The practice of
telemedicine under the CSA includes a practitioner communicating with a patient or healthcare
professional while the patient is being treated by, and is physically located in, a DEA-registered
hospital or clinic, or while the patient is being treated by, and is in the physical presence of, a DEAregistered practitioner. The practice of telemedicine under the CSA also includes telemedicine
prescribing by a practitioner who is an employee or contractor of the Indian Health Service, or is
working for an Indian tribe or tribal organization under its contract or compact with the Indian
Health Service under the Indian Self-Determination and Education Assistance Act, acting within the
scope of the employment, contract, or compact, and who is designated as an Internet Eligible
Controlled Substances Provider by the Department of Health and Human Services (HHS). The CSA
definition also permits telemedicine prescribing by a practitioner who has obtained a special
registration for telemedicine from DEA and is operating within the scope of that registration. DEA
intends to propose regulations in the near future outlining the circumstances under which a
practitioner may obtain and use a special registration for telemedicine.
8

Si, S., Moss, J., Sullivan, T., Newton, S., & Stocks, N. (2014). Effectiveness of general practice-based health checks: a systematic review and metaanalysis. The British Journal of General Practice. 64(618): 47–53.
9
For more information about some of the ways to prescribe controlled substances for MAT via telemedicine, see DEA’s Use of Telemedicine While
Providing Medication Assisted Treatment guidance document,
https://www.deadiversion.usdoj.gov/mtgs/pract_awareness/resources/Telemedicine_MAT.pdf.

6

Congress enacted these limitations on the prescribing of controlled substances via telemedicine in
the Ryan Haight Online Pharmacy Consumer Protection Act of 2008 (RHA), to address the grave
threat to public health and safety caused by physicians who prescribed controlled substances via the
internet without establishing a valid doctor-patient relationship. The limitations in the RHA and in
DEA’s implementing regulations are designed to balance the need to address the use of the internet
to divert prescription controlled substances with the need to preserve access to the valid practice of
medicine via telemedicine.
State rules governing the prescribing of medications via telehealth vary, ranging from more to less
specific to silent. Although each state’s laws, regulations, and Medicaid program policies differ
significantly, certain trends have emerged. Several states have begun incorporating specific
documentation and/or confidentiality, privacy, and security guidelines within their manuals for
telehealth. Laws and regulations allowing practitioners to prescribe medications through live video
interactions have also increased, as well as a few states even allowing for the prescription of
controlled substances over telehealth, within Federal limits. 10
Barriers to states implementing medication-assisted treatment (MAT) that impact the delivery of
MAT via telehealth include the limited number of providers that can prescribe certain MAT
medications, funding barriers to implementing MAT, and lack of access to medical personnel with
expertise in delivering MAT via telehealth. Some states have laws prohibiting prescribing via
telehealth due to concerns that without meeting in person, providers may not have sufficient
medical history or information to safely prescribe medication, and some states require at least one
in-person visit before allowing a doctor to prescribe MAT via telehealth. In other states, clinicians
are able to prescribe via telehealth just as they would prescribe during a face-to-face visit, provided
that the provider-patient relationship has been established. 11
Some states are actively changing their laws and rules in order to identify strategies to address the
opioid epidemic. Six states have enacted laws that allow controlled substance prescribing through
telehealth without a prior in-person examination (Delaware, Florida, Indiana, Michigan, Ohio, and
West Virginia), provided that specific state requirements are met. For example, Indiana allows
prescribing of buprenorphine via telehealth, while also attempting to address the opioid epidemic by
limiting remote access to most prescription opioids. 12
Counseling
Counseling is a professional relationship between patient and licensed or certified healthcare
provider that empowers diverse individuals, families, and groups to attain mental health and
wellness, and it can be used for individuals with SUD. 13 Telehealth delivery methods now often
offer access to mental health specialists, including, but not limited to psychiatrists, psychologists,
clinical social workers, substance use disorder counselors, and mental health counselors, as an
10
Patient-centered interventions to improve medication management and adherence: a qualitative review of research findings. Patient Education
Counsel. 2014 Dec; 97(3): 310–326.
11
Telehealth in Medicaid, MAPAC. (2018). Retrieved from https://www.macpac.gov/wp-content/uploads/2018/03/Telehealth-in-Medicaid.pdf
12
National Council for Behavioral Health Financing Reform and Innovation (2018). The Use of Telehealth to Treat Opioid Use Disorder: An
Environmental Scan.
13
Counseling. (2019). American Counseling Association. Retrieved from https://www.counseling.org/about-us/about-aca/20-20-a-vision-for-thefuture-of-counseling/consensus-definition-of-counseling

7

avenue for extending counseling beyond the office and into communities where access to healthcare
and substance use disorder services is limited. 14 Beyond using telehealth for individual treatment,
specialists can use the platform for group counseling, family counseling, as well as various other
counseling services that meet the requirements of 1905(a), which can give providers the opportunity
to treat more people in several locations without the need for the provider to travel. Several states
are utilizing telehealth delivery methods to furnish counseling services, such as Arizona, Delaware,
Kentucky, Maryland, Michigan, Minnesota, New York, and Utah.7
Medication Management and Medication Adherence with Prescribed Medication Regimen
The term medication management encompasses services that focus on medication education,
appropriateness, effectiveness, safety, monitoring, and adherence with the goal of improving health
outcomes. 15 People fail to take their prescribed medications for many reasons, including, but not
limited to, burdensome and complex adherence regimens, concerns about cost and side effects,
doubts about the benefit of medications, and poor health literacy. Medication management aims to
increase adherence through shared decision-making, use of methods that enhance effective
prescribing, systems for eliciting and acting on patient feedback about medication use and treatment
goals, and reinforcing medication-taking behavior. 16
Medication management via telehealth can be as successful as face-to-face treatment. 17 Studies to
date generally show high patient and provider satisfaction with care delivered via
videoconferencing, although some providers express concern that telehealth may affect the
therapeutic relationship between patient and provider. Telehealth and remote technologies may also
be used to monitor clinical aspects of a patient, such as blood sugar levels for an individual with
diabetes being reported to a clinician, despite distance, which could help ensure that monitoring is
optimally convenient for the patient. 18
Although medication management may be possible through texting or e-mail, live video
conferencing is used most commonly to allow for a thorough collection of patient information,
including medication-taking behaviors, adherence, and identification of medication-related
problems. In addition, some states require real-time encounters in order for providers to receive
compensation for services furnished via telehealth. 19
High-Risk Populations
Section 1009(b)(1) of the SUPPORT Act requires CMS to issue guidance on furnishing services
and treatments that address the needs of high-risk individuals, including at least the following
groups: American Indians and Alaska Natives (AI/AN), adults under the age of 40, individuals with
14

Using Telehealth to Coordinate Care for Substance Abuse Disorders. (2018). mHealth Intelligence. Retrieved from
https://mhealthintelligence.com/features/using-telehealth-to-coordinate-care-for-substance-abuse-disorders
15
Joint Commission of Pharmacy Practitioners. (2018). https://jcpp.net/wp-content/uploads/2018/05/Medication-Management-Services-Definitionand-Key-Points-Version-1.pdf
16
Patient-centered interventions to improve medication management and adherence: a qualitative review of research findings. (2014). Patient
Education Counsel. 97(3): 310–326.
17
Mostafa et al., (2017). Telemental Health Care, an Effective Alternative to Conventional Mental Care: a Systematic Review. Retrieved from
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5723163/
18
Telehealth Application Domains. Rural Health Information Hub. Retrieved from https://www.ruralhealthinfo.org/toolkits/telehealth/1/applicationdomains
19
State Telehealth Laws and Reimbursement Policies. (2018). Center for Connected Health Policy. Retrieved from
https://www.cchpca.org/sites/default/files/2018-10/CCHP_50_State_Report_Fall_2018.pdf

8

a history of non-fatal overdose, and individuals with a co-occurring mental illness and a SUD. CMS
addresses each of these groups below, as well as pregnant women with a SUD, given that SUD
during pregnancy has increased dramatically in the last two decades. 20 The telehealth delivery
methods referenced above can assist high-risk populations in overcoming barriers to healthcare
access and increasing access to needed providers.
American Indians and Alaska Natives
According to 2010 U.S. Census data, there are approximately 5.2 million AI/AN living in the
United States. 21 Out of this number, approximately 2.6 million AI/AN receive services from health
programs operated by the Indian Health Service (IHS), Tribes or tribal organizations, and Urban
Indian Health Organizations. 22 Individuals living on reservations are often more severely affected
than the rest of the AI/AN population due to rural isolation, poverty, and challenges accessing
healthcare services. The combined effects of poverty, limited educational opportunities, and
substance use disorders have led to a disproportionate risk of chronic disease and a lower life
expectancy among AI/AN populations. 23 In many rural tribal communities, access to specialty
providers continues to be a challenge in providing care for complex medical conditions.
One way IHS and Tribes address the need for access to specialty providers is through more robust
services that can be delivered via telehealth. For example, the IHS Telebehavioral Health Center of
Excellence (TBHCE) consists of a small team of IHS personnel who provide telebehavioral health
services at 25 delivery sites located at IHS, tribal, or urban health programs in the contiguous 48
states and Alaska. In 2019, the Center provided over 4,627 hours of telebehavioral health services
encounters covering culturally sensitive counselling, behavioral health therapy and medication
assisted treatment to AI/ANs.
SAMHSA’s 2018 National Survey on Drug Use and Health (NSDUH) noted that the prevalence of
past-year illicit drug use among all AI/AN youth aged 12-17 was 18.1 percent as compared to 16.7
percent among all youth. 24, 25 In addition, the 2018 NSDUH indicated that the prevalence of pastyear opioid misuse (either heroin use or prescription pain reliever misuse) was 0.9 percent as
compared to 2.8 percent for all youth; the prevalence of past-year prescription tranquilizer or
sedative misuse was 3.0 percent as compared to 1.8 percent for all youth; the prevalence of pastyear substance use disorder was 3.9 percent as compared to 3.7 percent of all youth; and the
20

“Opioid Crisis in Medicaid: Saving Mothers and Babies.” Health Affairs Blog. May 1, 2018.
The American Indian and Alaska Native Population: 2010. (2012). U.S. Census. Retrieved from
https://www.census.gov/prod/cen2010/briefs/c2010br-10.pdf
22
In 1976, Congress amended titles XVIII and XIX of the Social Security Act to authorize IHS facilities (whether operated by the IHS or by an Indian
Tribe or Tribal organization as defined in section 4 of the Indian Health Care Improvement Act (IHCIA)) to receive Medicare and Medicaid
reimbursement for services covered under those programs and provided by these facilities, so long as the facilities meet generally applicable Medicare
and Medicaid program conditions and requirements. Congress also amended section 1905(b) of the Act to establish a 100% Federal Medical
Assistance Percentage (FMAP) for state expenditures on Medicaid-covered services provided to AI/AN Medicaid beneficiaries when those services
are “received through” an IHS facility (whether operated by the IHS or by an Indian Tribe or Tribal organization as defined in section 4 of the
IHCIA). In 2016, CMS updated its interpretation of when 100% FMAP under section 1905(b) of the Act is available for Medicaid services received
through an IHS/Tribal facility. See State Health Official (SHO) Letter#16-002.
23
Adakai, M., Sandoval-Rosario, M., Xu, F., Aseret-Manygoats, T., Allison, M., Greenlund, K., & Barbour, K. (2017). Health Disparities Among
American Indians/Alaska Natives — Arizona, 2017. Morbidity and Mortal Weekly Report. (67):1314–1318.
24
Substance Abuse and Mental Health Services Administration (SAMHSA). (2018). Retrieved from
https://www.samhsa.gov/data/sites/default/files/cbhsqreports/NSDUHDetailedTabs2018R2/NSDUHDetTabsAppB2018.htm
25
Information on Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) services to children under the age of 21 can be found at
https://www.medicaid.gov/medicaid/benefits/downloads/epsdt_coverage_guide.pdf and https://www.medicaid.gov/federal-policyguidance/downloads/cib20190701.pdf
21

9

prevalence of past-year illicit drug use disorder was 3.7 percent as compared to 2.9 percent of all
youth; and the prevalence of past-year illicit drug use was 18.1 percent as compared to 16.7 percent
of all youth.24 The prevalence rates are not statistically significant between AI/AN youth and all
U.S. youth.24
SAMHSA’s NSDUH also reports that 5.2 percent (72,000) of AI/AN aged 18 and older reported
misusing a prescription drug in 2018 and 4.0 percent (56,000) of AI/ANs aged 18 and older
reported misusing a prescription pain reliever in 2018. 26 In addition, the Centers for Disease Control
and Prevention (CDC) reported that AI/ANs had the highest drug overdose death rates among adults
in 2015 and the largest percentage increase in the number of deaths over time from 1999-2015,
compared to other racial and ethnic groups. 27 During that time, deaths rose more than 500 percent
among the AI/AN adult population. 28
Given the high rates of substance use disorders and behavioral health conditions in AI/AN
populations, opioid treatment to AI/ANs could include MAT, which may be delivered via telehealth
delivery methods. 29 Additionally, while not required by CMS, treatment that acknowledges the
importance of AI/AN cultures in recovery can allow healthcare providers to take meaningful steps
in attempting to curb the rates of AI/AN opioid use disorder. 30
Telehealth can bridge the gap in service delivery created by the geographic isolation of the remote
Indian communities and associated transportation limitations. While treatment centers in rural areas
are less likely than their urban counterparts to provide buprenorphine and other evidence-based
services, such as case management, furnishing counseling services via telehealth has helped to
overcome these geographic limitations and yielded encouraging outcomes. 31 Additionally, specific
attributes, such as having high rates of co-occurring conditions, high rates of co-occurring mental
health diagnosis, and high rates of co-occurring SUD diagnosis, could be addressed further through
the increased utilization of SUD services delivered via telehealth.
Adults under the Age of 40
Individuals under the age of 40 make up the majority of Americans with SUD in the United
States. 32 Using 2016 Medicaid claims data, there is evidence of telehealth usage in service delivery
to individuals in this age group: of those individuals who had an SUD diagnosis and a telehealth
claim filed, 34.5 percent were age 18 to 24, 17.5 percent were age 25 to 34, and 29.8 percent were
age 35 to 49.33 Of these individuals, 18 to 24 year olds represent the highest percentage of telehealth
use (34.5 percent), followed by those 35 to 49 years old (29.8 percent). 33
26
Jones, C. (2018). Testimony from Christopher M. Jones, PharmD., M.P.H. on Opioids in Indian Country: Beyond the Crisis to Healing the
Community before Committee on Indian Affairs. Substance Abuse and Mental Health Services Administration. Retrieved from
https://www.hhs.gov/about/agencies/asl/testimony/2018-03/opioids-indian-country-beyond-crisis.html
27
Centers for Disease Control and Prevention. (2017). Illicit Drug Use, Illicit Drug Use Disorders, and Drug Overdose Deaths in Metropolitan and
Nonmetropolitan Areas — United States. Morbidity and Mortality Weekly Report. 66(19): 5-11.
28
The IHS Launches New Opioids Website. (2018). Indian Health Service. Retrieved from https://www.ihs.gov/newsroom/ihs-blog/july2018/the-ihslaunches-new-opioids-website/
29
Crisis Response. (2019). Indian Health Service. Retrieved on February from https://www.ihs.gov/opioids/recovery/telemat/
30
Substance Abuse and Mental Health Services Administration (SAMHSA). (2013). SAMHSA American Indian/Alaska Native Data. Retrieved from
https://www.samhsa.gov/sites/default/files/topics/tribal_affairs/ai-an-data-handout.pdf
31
Opioid Use Disorder: Challenges and Opportunities in Rural Communities. (2019). The Pew Charitable Trusts. Retrieved from
https://www.pewtrusts.org/-/media/assets/2019/02/opioiduseruralcommunities_final.pdf
32
Key Substance Use and Mental Health Indicators in the United States: Results from the 2016 National Survey on Drug Use and Health. (2019).
Substance Abuse and Mental Health Services Administration. Retrieved from https://www.samhsa.gov/data/sites/default/files/NSDUH-FFR12016/NSDUH-FFR1-2016.htm
33
Utilization of Telehealth Services in the Treatment of People with Opioid Use Disorder. (2018). IMB Watson Health. Cambridge, MA.

10

Among those with an SUD diagnosis in 2016, adults under the age of 40 accessed telehealth
services most frequently. The 2016 Medicaid claims data results also indicated that 68.4 percent of
these individuals with an SUD diagnosis and telehealth claims were women, 64.4 percent lived in
urban geographic locations, 83 percent identified as non-Hispanic whites, and many had cooccurring diagnostic conditions. Specifically, 56.1 percent of the individuals under the age of 40
had a co-occurring SUD diagnosis, 87 percent had a co-occurring mental illness diagnosis, and 39
percent had a co-occurring medical/non-SUD diagnosis.33
When developing treatments for adults under 40 with SUD, it is important to recognize the high
rates of co-occurring conditions and to address these co-occurring conditions when possible during
the course of SUD treatment. While there is a current gap in the literature as to what method of
telehealth is most effective in providing SUD treatments, a study by the University of Michigan
found that the most common type of telehealth in use, is direct video conferencing (40 percent of
respondents), the most common type of behavioral health providers using telehealth are
psychiatrists (78 percent of respondents), and the most common type of service telehealth is used
for is medication management (54 percent of respondents). 34 As a result, telehealth can be further
utilized in the Medicaid program to facilitate the delivery of medication management services to
treat SUD, as well as address the co-occurring SUD and mental illness diagnosis specific to adults
under 40 who are Medicaid beneficiaries.
Individuals with a history of non-fatal overdose
In general, there are approximately 30 non-fatal overdoses for every fatal overdose. 35 Those who
survive an overdose remain at elevated risk for all-cause mortality in the year after the overdose.
One study of adult Medicaid enrollees found that the one-year all-cause mortality rate after an
overdose was more than 24 times higher than what would be expected for age, sex, and
race/ethnicity-matched community controls. The one-year mortality was higher for a range of
causes, including fatal overdose, suicide, chronic respiratory diseases, viral hepatitis, and HIV. 36
Because of this pronounced risk of all-cause mortality, it is especially important that people who
survive an opioid overdose be linked to treatment for substance abuse, mental health disorders, and
other health conditions. Research shows that medication treatments should be initiated before an
individual leaves the emergency department (ED) 37 as there are demonstrated decreases in mortality
in opioid overdose survivors who receive medication treatments in the ED. Despite this, one study
found that only 30 percent of patients receive appropriate medications for opioid use disorder in the
12 months following a non-fatal overdose.37, 38, 39

34
Mace, S., Boccanelli, A. & Dormond, M. (2018). The Use of Telehealth Within Behavioral Health Settings: Utilization, Opportunities, and
Challenges. University of Michigan Behavioral Health Workforce Research Center. Retrieved from http://www.behavioralhealthworkforce.org/wpcontent/uploads/2018/05/Telehealth-Full-Paper_5.17.18-clean.pdf
35
Frazier, W., Cochran, G., Wi-Hsuan, L.C. et al. (2017). Medication Assisted Treatment and Opioid Use Before and After Overdose in Pennsylvania
Medicaid, Journal of the American Medical Association. 318(8): 750-752. Retrieved from
https://jamanetwork.com/journals/jama/fullarticle/2649173
36
Olfson M et al. (2018). Causes of death after nonfatal opioid overdose. JAMA Psychiatry. 1;75(8):820-7. Retrieved from
https://jamanetwork.com/journals/jamapsychiatry/article-abstract/2685326
37
Larochell, M.R., Benson, D., Land, T. et. al. (2018). Medication for Opioid Use Disorder After Nonfatal Opioid Overdose and Association with
Mortality: A Cohort Study. Annals of Internal Medicine. 169(3): 137-145 Retrieved from https://annals.org/aim/fullarticle/2684924/medicationopioid-use-disorder-after-nonfatal-opioid-overdose-association-mortality
38
Utilization of Telehealth Services in the Treatment of People with Opioid Use Disorder. (2018). IMB Watson Health. Cambridge, MA.

11

ED-based interventions alone are insufficient to improve longer-term outcomes for people who
have overdosed. 39 To promote sustained treatment engagement and long-term recovery, SAMHSA
recommends a “warm handoff” after a non-fatal overdose. These handoffs “comprise a range of
interventions aimed at helping individuals…connect with the people, resources, and/or services they
need to prevent future overdoses and other negative health outcomes.” A warm handoff can include
ED-based screening and referral, ED-based naloxone provision, and post-overdose outreach and
follow-up. 40 In settings where face-to-face interactions with professional substance use disorder
specialists are not possible, telehealth may be a viable alternative. 41
Individuals with co-occurring mental illness and substance use disorder
Research indicates that individuals with a mental illness are more likely to have a co-occurring SUD
when compared to individuals without a mental illness. 42 In 2018, among the 47.6 million adults
who had any mental illness in the past year, 9.2 million (19.3 percent) also had a SUD. 43 In contrast,
only 5.1 percent of adults who did not have a mental illness (10.2 million adults) in 2017 met the
criteria for a SUD. Among the 11.2 million adults who had a mental illness 44 in the past year, 3.1
million (27.6 percent) had a SUD. 45 Conservative estimates in the adult population based on selfreports, excluding homeless and incarcerated individuals, suggest that among people with SUD, 64
percent have any mental illness and nearly 27 percent have a serious mental illness. 46 Data from the
2008 – 2014 NSDUH revealed that 47 percent of individuals with OUD and co-occurring
mild/moderate mental illness did not receive any behavioral health treatment, and 21 percent of
those with co-occurring serious mental illnesses did not receive any behavioral health treatment.
Among those with OUD and co-occurring mild/moderate mental illness, 16 percent reported
receiving both substance use disorder and mental health treatment; among those with co-occurring
serious mental illness the rate was 32 percent. 47 Additionally, among 358,000 adolescents with cooccurring substance use disorders and a major depressive episode, only 5.4 percent received both
mental health care and substance use treatment.43 Despite the strong association between SUD and
mental illness, most people with co-occurring SUD and mental illness do not receive treatment for
more than one disorder.

39
D’Onofria, G., Chawarski, M.C., O’Connor, P.G., et. al. (2017). Emergency Department-Initiated Buprenorphine for Opioid Dependence with
Continuation in Primary Care: Outcomes During and After Intervention. Journal of General Internal Medicine. 32(6)660-666. Retrieved from
https://www.ncbi.nlm.nih.gov/pubmed/28194688
40
Substance Abuse and Mental Health Services Administration. (2019). Retrieved from
https://www.integration.samhsa.gov/clinicalpractice/sbirt/referral-to-treatment
41
Boudreaux, E.D., Haskins, B. Harralson, T., et al. (2015). The Remote Brief Intervention and Referral to Treatment Model: Development,
Functionality, Acceptability, and Feasibility Drug and Alcohol Dependence. Retrieved from
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4624210/
42
Why is there comorbidity between substance use disorder and mental illness. National Institute of Drug Abuse. Retrieved from
https://www.drugabuse.gov/publications/research-reports/common-comorbidities-substance-use-disorders/why-there-comorbidity-between-substanceuse-disorders-mental-illnesses
43
Substance Abuse and Mental Health Services Administration. (2019). Key substance use and mental health indicators in the United States: Results
from the 2018 National Survey on Drug Use and Health (HHS Publication No. PEP19-5068, NSDUH Series H-54). Rockville, MD: Center for
Behavioral Health Statistics and Quality, Substance Abuse and Mental Health Services Administration. Retrieved from https://www.samhsa.gov/data/
44
Defined as having at any time during the past year, a diagnosable mental, behavioral, or emotional disorder that causes serious functional
impairment and that substantially interferes with or limits one or more major life activities.
45
Substance Abuse and Mental Health Services Administration. (2018). Key substance use and mental health indicators in the United States: Results
from the 2017 National Survey on Drug Use and Health (HHS Publication No. SMA 18-5068, NSDUH Series H-53). Retrieved from
https://www.samhsa.gov/data/
46
Jones, C.M., McCance-Katz, E.F. (2019). Co-Occurring Substance Use and Mental Disorders Among Adults with Opioid Use Disorder, Drug and
Alcohol Dependency, 197, 78-82. Retrieved from
https://reader.elsevier.com/reader/sd/pii/S0376871618305209?token=8EE2E410C307B89E8B81EB2B5C210B1D265D6FCDB80AF87C14A94603A
FF367AC4B131B5F752A140D517DA91C8B9CC8E4].
47
Novak, P., Feder, K.A., Ali, M.M., et al. (2019). Behavioral health treatment utilization among individuals with co-occurring opioid use disorder
and mental illness: Evidence from a national survey. Journal of Substance Abuse Treatment. 98:47-52. Retrieved from
https://www.sciencedirect.com/science/article/pii/S0740547218304781?via%3Dihub

12

In addition to counseling and MAT to treat SUDs, people with mental illnesses are likely to need
medication management for drugs to treat mental illness, and compared to those without a mental
illness, may need more intensive services such as case management and psychotherapy or
behavioral treatment. Telehealth can be a means to connect people with co-occurring mental illness
and SUD with mental health services. Multiple studies have examined the outcomes of using
telehealth to treat mental illness.
Pregnant Women with Substance Use Disorders
Access to comprehensive approaches to care are a critical barrier for pregnant and postpartum
women with substance use disorder, who often have difficulty accessing care coordiation services.
Increasing access to care coordination services through telehealth delivery methods may lead to a
reduction in the number of babies born with neonatal abstinence syndrome and may result in
beneficial health outcomes for both mother and child. The surge in substance use-related illness and
death in recent years particularly affects pregnant women, and is now a leading cause of maternal
death. SUD has been associated with increased risk of preterm labor, early onset delivery, poor fetal
growth, and stillbirth. Additionally, women who used opioids during pregnancy were four times as
likely to have a prolonged hospital stay, had babies with increased rates of neonatal abstinence
syndrome, and were almost four times more likely to die before discharge. 48 Several barriers to
SUD treatment exist for women who are pregnant, including but not limited to lack of access to
SUD treatment, lack of available SUD treatment for pregnant women specifically, fear of the stigma
associated with the use of opioids or other substances during pregnancy, as well as legal
consequences in some states with statutes that sanction pregnant women with SUD. 49 In some
instances, healthcare treatment for pregnant women with SUD may be delayed by fears that seeking
prenatal care or addiction treatment will trigger child welfare involvement and possible loss of
parental rights for their children.
Women diagnosed with SUDs, who are pregnant or in the 60 day postpartum period, require access
not only to effective SUD treatment but also to the full array of mandatory and optional pregnancy
and pregnancy-related services available through Medicaid, including treatment of conditions that
may complicate pregnancy. Increasing the utilization of services delivered via telehealth could be
effective in addressing the needs of pregnant women with SUD.
Medicaid Payment for Education to Providers Regarding Telehealth
The below options have been included pursuant to section 1009(b)(2) of the SUPPORT Act.
Medicaid Payment to Providers Serving Medicaid Beneficiaries with Substance Use Disorders
States have significant flexibility in how they elect to cover and reimburse for services rendered to
Medicaid-eligible individuals who have been diagnosed with SUDs. A state may reimburse
providers for medically necessary Medicaid services, and recognize the varied costs of providing
care based on the setting(s) in which the services are provided or the severity of need. States may
48
Whiteman, VE, Salemi, JL, Mogos, M F, et al. (2014). Maternal Opioid Drug Use during Pregnancy and Its Impact on Perinatal Morbidity,
Mortality, and the Costs of Medical Care in the United States. Journal of Pregnancy, 906723. Retrieved from http://doi.org/10.1155/2014/906723.
49
Substance Abuse and Mental Health Services Administration. (2018). Clinical Guidance for Treating Pregnant and Parenting Women With Opioid
Use Disorder and Their Infants. HHS Publication No. (SMA) 18-5054: Rockville, MD.

13

reimburse for individually covered services or, if determined as a more efficient payment method,
may develop bundled rates 50 to pay for services. In addition, states may develop payment
methodologies that offer incentives for improved outcomes and quality care. By utilizing service
delivery mechanisms such as the Medicaid Health Home benefit or other benefits, states may create
integrated care models (ICMs), which support value-driven strategies that emphasize personcentered, continuous, comprehensive care. 51 ICMs are characterized by organized and accountable
care delivery and payment methodologies that are aligned across payers and providers to ensure
effective, seamless, and coordinated care. ICMs include integration of various types of health care
services such as primary, acute, specialty, dental, behavioral, long-term support services, and SUDrelated services. States may use a variety of Medicaid authorities to implement ICMs, including
section 1905(t) and 1932(a) primary care case management (and including coordinating, locating
and monitoring activities under section 1905(t)(1), section 1945 health homes, and section 1115(a)
demonstration authorities, and to create incentive payments for providers who demonstrate
improved performance on quality and cost measures. 52
Hub and Spoke Model
When utilizing telehealth delivery methods the predominant model of service delivery is the “hub
and spoke” design. With regard to telehealth services, the hub site means the location of the
telehealth consulting provider, which is considered the place of service, and spoke site means the
location where the patient is receiving the telehealth service. The hub and spoke model is widely
used throughout the United States for healthcare service delivery, and is the model many telehealth
delivery methods are currently utilizing when delivering services through live video conferencing. 53
Education directed to providers serving Medicaid beneficiaries with SUDs on how to most
effectively utilize the hub and spoke model could be built into the overhead component of a fee-forservice rate paid for the provision of a direct service, and can serve to increase provider knowledge
on how to furnish services through telehealth delivery methods.
Medicaid Payment through Managed Care Contracts
States can use varying delivery systems when providing services to its Medicaid beneficiaries.
Some states use a managed care plan to deliver a set of services to its enrollees in a risk-based
arrangement where the managed care plan gets paid a set amount per enrollee, generally called a
capitation payment, to provide all of the covered services under the contract. The capitation
payment must be developed only on state plan services, but must also be an amount that is adequate
to allow the managed care plan to efficiently deliver those covered services to its enrollees in a
manner that is compliant with contractual requirements, including the requirements of the Mental
Health Parity and Addiction Equity Act detailed at 42 CFR 438, Subpart K. 54

50

CMS issued guidance for developing bundled payment rates, which can be found at https://www.medicaid.gov/state-resourcecenter/downloads/spa-and-1915-waiver-processing/bundled-rate-payment-methodology.pdf
51
The Patient Protection and Affordable Care Act of 2010 as amended by the Health Care and Education Reconciliation Act of 2010, Section 2703
(1945 of the Social Security Act), created an optional Medicaid State Plan benefit for states to establish Health Homes to coordinate care for people
with Medicaid who have chronic conditions. CMS expects states’ health home providers to operate under a "whole-person" philosophy. Health
Homes providers will integrate and coordinate all primary, acute, behavioral health, and long term services and supports to treat the whole person.
52
CMS has several programs that encourage states to provide integrated care models, a concept that provides the full array of Medicaid and Medicare
benefits through a single delivery system in order to provide quality care for dual eligible enrollees, improve care coordination, and reduce
administrative burdens.
53
Telehealth: The Big Picture. (2016). National Organization of State Offices of Rural Health. Retrieved from
http://dhhs.ne.gov/publichealth/RuralHealth/Documents/NOSORH%20Telehealth%20Big%20Picture%20Fact%20Sheet%20FINAL.pdf
54
See 42 CFR 438.3(c)(1)(ii) and 438.5(e).

14

States have the flexibility to define network adequacy standards for their managed care plans,
including the delivery of SUD services, which could include such specificity as the SUD specialists
that are required to be in the plan network as well as requiring the use of a hub and spoke telehealth
delivery method. The managed care plan development of the network, education to providers on the
use of the hub and spoke model, and additional technical assistance/training to providers, could be
included under the non-benefit component of a capitation rate if the state were to contractually
require such standards for the delivery of SUD services. Many managed care plans provide
education and trainings to providers on a regular basis as part of network development and retention
efforts, even if it is not explicitly identified in the capitation rate development process.
Medicaid Payment through Administrative Funds for Disease Management Services
Medicaid can cover disease management services, such as care coordination, counseling, behavior
modification, collecting, recording, and reporting on health outcome measures, and analysis and
determination of the effectiveness of current interventions and the individual’s needs for future
interventions. 55 Disease management programs that focus interventions on the beneficiary may
qualify as medical services under Medicaid.
Disease management programs that are limited to administrative activities, furnished by the state
and its designated contractors, would not constitute “medical assistance.” Administrative activities,
however, could be eligible for Federal matching funds for administration of the state plan at the
standard administrative matching rate of 50 percent. For example, states or their contractors may
work with providers within their state to promote adherence to evidence-based treatments and
guidelines, improve provider-patient communication, and analyze the Medicaid-enrolled
individual’s utilization of services. Contact with Medicaid-enrolled individuals is indirect and the
change in provider practice patterns should enhance beneficiary care. Additionally, targeted
informational mailings to Medicaid-enrolled individuals may improve patient knowledge, but no
face-to-face contact occurs. The examples described in this section are generally considered to be
administrative functions, and may be eligible for Federal administrative match. 56 Medicaid state
plan requirements, such as statewide operation and comparability of services for medically and
categorically needy groups, are not applicable to services deemed to be administrative functions.
School Based Health Centers
The below information has been included pursuant to section 1009(b)(3) of the SUPPORT Act.
Background
Section 2110(c)(9) of the Act defines a school-based health center (SBHC) as a health clinic that: 1)
is located in or near a school facility of a school district or board, or of an Indian tribe or tribal
organization; 2) is organized through school, community, and health provider relationships; 3) is
administered by a sponsoring authority; 4) provides through health professionals primary health
services to children in accordance with state and local law, including laws relating to licensure and
certification; and 5) satisfies such other requirements as a state may establish for the operation of
such a clinic. Additionally, section 2110(c)(9) of the Act defines a sponsoring facility to include any
55
56

CMS SMDL #04-002 https://www.medicaid.gov/sites/default/files/Federal-Policy-Guidance/downloads/smd022504.pdf
CMS SMDL #04-002 https://www.medicaid.gov/sites/default/files/Federal-Policy-Guidance/downloads/smd022504.pdf

15

of the following: a hospital; a public health department; a community health center; a non-profit
health care agency; a local educational agency; or a program administered by the IHS or the Bureau
of Indian Affairs or operated by an Indian tribe or a tribal organization. 57
Authorizing legislation at 42 U.S.C. § 280h-4 provided the requirements for SBHCs to receive
construction-related grant funding from HRSA. From FY 2011-2013, HRSA administered the
School Based Health Center Capital (SBHCC) awards to address significant and pressing capital
needs, improve service delivery, and support the expansion of services at SBHCs. Organizations
eligible to apply for SBHCC funding included SBHCs or a sponsoring facility of a SBHC. Nearly
$200 million was available in FY 2011-2013, and funds remained available until expended. In
February 2019, HRSA awarded $11 million in SBHCC funding to SBHCs to specifically increase
access to mental health, substance use disorder, and childhood obesity-related services by funding
minor alteration/renovation projects and/or the purchase of equipment, including telehealth
equipment.
Frequently furnished services by SBHCs include immunizations, acute illness treatment,
prescriptions, collection of blood or urine samples for lab analysis, substance use counseling, and
health education on topics such as nutrition and reproductive health. Many health centers also
manage students’ chronic conditions, such as asthma or diabetes, and educate them on disease
prevention and how to remain in good health. In addition, in 2012, mental health services such as
baseline assessment and counseling were available in approximately 45 percent of SBHCs, and
general dental care, such as fillings and basic cleanings, were available in about 10 percent of
SBHCs.57
Medicaid Coverage
SBHCs are not a recognized Medicaid facility benefit. However, SBHCs may qualify as a Medicaid
facility if they meet the requirements of the clinic benefit or the Federally Qualified Health Center
(FQHC) benefit. In addition, Medicaid could cover services under 1905(a) of the Act furnished by
an SBHC. States may elect to cover SUD treatment services such as assessments, counseling, MAT,
and medication management under several Medicaid benefits. These benefits may include the
Physicians’ Services, Other Licensed Practitioner Services, or Rehabilitative Services benefits.
Services provided by SBHCs vary since they are tailored to meet the needs of the communities
which SBHCs serve. 58
Medicaid Reimbursement and Telehealth Options
Some states have taken the step to enroll SBHCs as Medicaid providers that meet the state’s
Medicaid benefit provider qualification requirements. States may request technical assistance from
CMS with regard to reimbursement of Medicaid covered services and treatment via telehealth for
substance use disorders that are delivered by a SBHC.58

57
School-Based Health Center Capital Program (SBHCCP). (2012). Health Resources and Services Administration. Retrieved from
https://bphc.hrsa.gov/programopportunities/fundingopportunities/sbhcc/fy13sbhccappfaqs.pdf
58
School Based Health Centers. (2011). National Conference of State Legislatures. Retrieved from http://www.ncsl.org/research/health/school-basedhealth-centers.aspx

16

State Readiness Assessment for Implementing Telehealth Delivery Methods
The above guidance has detailed coverage and reimbursement opportunities available to states for
Medicaid services delivered via telehealth delivery methods. States may choose to examine several
areas if implementing or expanding telehealth delivery methods are right for their state. In addition,
during the period of public health crisis related to COVID-19, states may also use the following
questions to assess telehealth in their state. The following questions should help a state determine
which paths to pursue to align with the above telehealth coverage and reimbursement options for
expansion of telehealth in their state under typical operations or in an emergency:
1. Assess the state operational environment by reviewing state policies and regulations
governing services being delivered through telehealth delivery methods.
a. Do state policies/regulations prohibit services from being delivered through
telehealth delivery methods?
b. Do state policies/regulations prohibit professionals from providing services delivered
through telehealth delivery methods?
c. Does the state need to establish new regulations or seek authority from its legislature
to furnish services delivered through telehealth delivery methods?
d. Does the state’s provider scope of practice laws allow for practitioners to furnish
services being delivered through telehealth delivery methods?
e. Do the state’s managed care contracts have requirements regarding services being
delivered through telehealth delivery methods? Please refer to page 14 of this CIB
for additional information regarding reimbursement under managed care contracts.
2. Assess the state’s technological capabilities to implement or expand services being delivered
through telehealth delivery methods.
a. Do providers within the state have the technological capabilities to furnish services
using telehealth delivery methods?
b. Are there any barriers to implementing or expanding technology in the state to
furnish services being delivered through telehealth delivery methods?
c. Are there enough providers familiar with the technology used to furnish services
using telehealth delivery methods?
3. Assess whether a state plan amendment is necessary for coverage and reimbursement of the
proposed services.
a. Does the state’s existing Medicaid state plan indicate that specific services are being
delivered through telehealth delivery methods? Please refer to page 3 of this CIB for
additional information regarding Medicaid state plan coverage flexibilities.

17

b. Does the state’s existing Medicaid state plan include language prohibiting services
being delivered through telehealth delivery methods?
c. Does the state’s existing Medicaid state plan include a reimbursement methodology
that differs for services being delivered through telehealth delivery methods? Please
refer to page 3 of this CIB for additional information regarding Medicaid state plan
reimbursement flexibilities.
Conclusion
Delivering SUD services via telehealth yields many positive impacts for Medicaid beneficiaries and
for states. Telehealth delivery methods, including the four primary telehealth methods of live videoconferencing, store and forward, remote patient monitoring, and mobile health, can address
healthcare access barriers for beneficiaries in rural and isolated geographic areas. Multiple states are
currently delivering Medicaid covered services using telehealth delivery methods and designing
services to meet the needs of their state. In addition to Medicaid reimbursement for services, several
other Federal agencies such as Substance Abuse and Mental Health Services Administration
(SAMHSA), the Health Resources & Services Administration (HRSA), the Administration for
Children and Families (ACF), and IHS have grants and entitlement programs which can be utilized
to cover SUD services delivered via telehealth. Many states are utilizing Federal funding authorities
to deliver assessment, MAT, counseling, and medication management services via telehealth.
Services are particularly needed for special populations such as AI/AN, adults under age 40,
individuals with a history of non-fatal overdose, and individuals with co-occurring mental illness
and SUD, who have been identified as having unique needs and challenges in obtaining SUD
treatment services.
Under Medicaid, states have several options for receiving Federal financial participation to furnish
SUD services delivered via telehealth. First, states may receive Federal financial participation for
Medicaid services that meet the benefit requirements of the Act. Second, states may include SUD
services delivered via telehealth in their managed care contracts and rates, creating some flexibility
in determining adequacy standards for managed care plans. The state would then receive FFP for
the whole capitation rate, including the services delivered via telehealth. Third, disease management
services such as care coordination, collecting, recording, and reporting on health outcome measures,
and analysis and determination of the effectiveness of current interventions and the individual’s
needs for future interventions, may be reimbursed by Medicaid as administrative activities at the 50
percent administrative rate. Fourth, states can receive Federal financial participation by utilizing
service delivery mechanisms such as the Health Home benefit or other benefits to create ICMs,
which support value-driven strategies that emphasize person-centered, continuous, comprehensive
care, which can include SUD-related Medicaid services. 59 Fifth, some states have enrolled SBHCs
as Medicaid providers to receive Federal financial participation for services delivered via telehealth
that are coverable under Medicaid and included in a state’s approved Medicaid state plan or waiver
program. And, states may utilize the state readiness assessment questions to determine which paths
to pursue in order to align with the telehealth coverage and reimbursement options previously
referenced.
59
CMS issued four State Medicaid Director Letters concerning ICMs, which can be located at the following URLs:
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD-12-001.pdf, https://www.medicaid.gov/Federal-PolicyGuidance/downloads/SMD-12-002.pdf, https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13-005.pdf, and
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-007.pdf

18

States seeking Medicaid Federal financial participation for SUD services delivered via telehealth
may request technical assistance from CMS. If you have questions or would like to request CMS
technical assistance related to this guidance, please contact Kirsten Jensen, Director of the Division
of Benefits and Coverage, at Kirsten.Jensen@cms.hhs.gov.

19

Appendix A
State Model Examples
In response to the national growing opioid epidemic, many states have implemented telehealth
models to reach communities that have previously encountered barriers to accessing SUD treatment
services. As of 2017, live video conferencing was covered under fee-for-service Medicaid by all 50
states and the District of Columbia. 60 As of the Fall 2019, remote patient monitoring, defined as the
secure transmission of patient health and medical data collected at the originating site to a provider
who will assess them at a distant site, was reimbursed under Medicaid by 22 states (Alabama,
Alaska, Arizona, Colorado, Illinois, Indiana, Kansas, Louisiana, Maine, Maryland, Minnesota,
Mississippi, Missouri, Nebraska, New York, Oregon, South Carolina, Texas, Utah, Vermont,
Virginia, and Washington). Finally, store-and-forward services, which involve the secure
transmission of data, images (e.g., X-rays, photos), sound, or video that are captured at the
originating site and sent to specialists at a distant site for evaluation, were covered under Medicaid
by 15 states (Alaska, Arizona, Connecticut, California, Georgia, Maryland, Minnesota, New
Mexico, Nevada, New York, Tennessee, Texas, Virginia, and Washington). States structured their
coverage and reimbursement of services furnished by telehealth delivery methods differently to
account for the unique population needs within each state, but each program has integrated at least
one telehealth service delivery mechanism.60
The following are some examples of how some states are currently utilizing certain telehealth
service delivery mechanisms:
Idaho
Idaho Medicaid covers specific services delivered via telehealth technology to help ensure Idaho
Medicaid beneficiaries receive the best possible care regardless of geographic location. Since 2003,
Idaho’s Medicaid program covers live video telehealth for mental health services, specifically
pharmacological management counseling, psychiatric diagnostic interviews, psychiatric crisis
interventions, and psychotherapy services. In addition, Idaho allows for behavioral health services
delivered via telehealth methods under a managed care contract. Effective as of 2008, Idaho allows
for mental health services provided via telehealth to be provided by physicians in mental health
clinics, as well as to sites beyond mental health clinics. Crisis intervention services were added as
covered services in 2011. 61
Arizona
Arizona Medicaid covers many medically necessary services delivered via two telehealth delivery
methods. The first method is “real time” telehealth, meaning interactive, live video conferencing in
order for the patient and healthcare provider to engage directly by utilizing technology. Diagnostic,
consultation, and treatment services are delivered through interactive audio, video, and/or data
communication. The second method is “store-and-forward”, meaning transferring medical data
from one site to another through the use of a camera or similar device that records (stores) an image
60

State Telehealth Laws and Medicaid Policies: 50-State Survey Findings. (2019). Manatt. Retrieved from
https://www.cchpca.org/sites/default/files/202001/Historical%20State%20Telehealth%20Medicaid%20Fee%20For%20Service%20Policy%20Report%20FINAL.pdf
61
Idaho Medicaid Policy: Telehealth Services. (2018). Idaho Department of Health and Welfare. Retrieved from
http://www.healthandwelfare.idaho.gov/Portals/0/Providers/Medicaid/TelehealthPolicy.pdf

20

that is sent (forwarded) via telecommunication to another site for analysis. Arizona’s Medicaid
coverage of services via live video conferencing or “store-and-forward” is expansive and permits
coverage of cardiology, dermatology, endocrinology, pediatric subspecialties, hematologyoncology, home health, infectious diseases, neurology, obstetrics and gynecology, oncology and
radiation, ophthalmology, orthopedics, pain clinic, pathology, pediatrics, radiology, rheumatology,
and surgery follow-up and consultation services. 62
Kentucky
Kentucky Medicaid covers several classes of services provided via telehealth using live video:
mental health evaluation and management services; individual psychotherapy; pharmacological
management counseling; psychiatric, psychological, and mental health diagnostic interview
examinations; individual medical nutrition counseling; individual diabetes self-management
counseling; occupational, physical, or speech therapy evaluation or non-hands on treatment;
neurobehavioral status examination; and end stage renal disease monitoring, assessment, or
counseling services. Kentucky requires that the Department of Health requirements for coverage
and reimbursement of services are equivalent for in-person services and services delivered via
telehealth, unless the telehealth provider and the Medicaid program agree to a lower reimbursement
rate for telehealth services, or the Kentucky Department of Health establishes a different
reimbursement rate.60
Georgia
Georgia Medicaid covers office visits, pharmacological management, limited office psychiatric
services, limited radiological services, and a limited number of other physician fee schedule
services delivered via live video conference. Georgia Medicaid reimburses for mental health
services for residents in nursing homes via telehealth for dually eligible Medicaid and Medicare
beneficiaries.63 In Georgia, store-and-forward is not reimbursable as interactive
telecommunications; however, Georgia Medicaid reimburses for teleradiology and ultrasound
services in which results are electronically sent to other practices for qualified providers to analyze
and interpret the results, and which are then sent back to the originating hospital or directly to the
patient depending on the method used. Georgia was one of the first states to reimburse store-andforward teledentistry services. 63

62
Chapter 10: Individual Practitioner Services. (2018). Arizona Health Care Cost Containment System. Retrieved on February 26, 2019, from
https://azahcccs.gov/PlansProviders/Downloads/FFSProviderManual/FFS_Chap10.pdf
63
Georgia. (2017). Public Health Institute Center for Connected Health Policy. Retrieved from http://www.mtelehealth.com/wpcontent/uploads/2017/11/Georgia.pdf

21

Appendix B
Existing Federal Funding Opportunities for Substance Use Disorder Treatment Services and
Services Delivered via Telehealth that May Compliment Medicaid Funding
Every day in the United States, 130 people die from opioid overdoses, and the number of overdose
deaths involving opioids increased five-fold between 1999 and 2016. 64 The opioid epidemic is
especially prevalent among children and families in specific regions and from specific racial and
socioeconomic backgrounds. As of 2017, generally, states in New England and Appalachia have
experienced higher overdose death rates than other regions. 65 Individuals living in rural areas are
more likely to die from an opioid overdose, as are those individuals with lower education levels. 66 A
2016 study showed that in 31 states and the District of Columbia, deaths increased across all
prescription and illegal opioid classifications, and that opioid use rates increased from the previous
year across demographics, urbanization levels, and amongst all states participating in the study. 67
The Federal government has enacted several programs to aid states in furnishing SUD services. In
2017, the Substance Abuse and Mental Health Services Administration (SAMHSA) launched the
State Targeted Response to the Opioid Crisis Grants program, which provides Federal grant funds
to address the opioid crisis by increasing access to treatment, reducing unmet treatment need, and
reducing opioid overdose related deaths through the provision of prevention, treatment and recovery
activities for SUD. 68 In 2018, the Health Resources & Services Administration (HRSA) launched
the Rural Communities Opioid Response Program to support treatment for and prevention of SUD,
including opioid use disorder, in rural counties at the highest risk for SUD. 69 Also in 2018,
SAMHSA launched the State Opioid Response Program, which supports a comprehensive response
to the opioid epidemic through increasing access to medication assisted treatment (MAT), reducing
unmet treatment needs, and reducing opioid overdose deaths through the provision of prevention,
treatment and recovery services. SAMHSA also continued the funding of MAT for the Prescription
Drug and Opioid Addiction Program, first begun in 2012, to expand and enhance access to services
for persons with an SUD seeking or receiving MAT. 70
In addition to new SUD specific funding opportunities being offered, existing Federal programs can
also be leveraged to assist states in increasing SUD treatment and telehealth utilization. Existing
funding opportunities include the Administration for Children and Families’ (ACF) Regional
Partnership Grants, which are grants for inter-agency collaboration and program integration
between child welfare and other agencies to support families affected by SUD 71; CMS’
reimbursement for many SUD services through Medicaid; HRSA’s Title V Maternal and Child
64

Understanding the Epidemic. (2018). Centers for Disease Control and Prevention. Retrieved from
https://www.cdc.gov/drugoverdose/epidemic/index.html
65
Drug Overdose Death Data. (2018). Centers for Disease Control and Prevention. Retrieved from
https://www.cdc.gov/drugoverdose/data/statedeaths.html
66
Rigg et al. (2018). Opioid-related Mortality in Rural America: Geographic Heterogeneity and Intervention Strategies. International Journal of Drug
Policy. 57: 119-129.
67
Seth et al. (2018). Overdose Deaths Involving Opioids, Cocaine, and Psychostimulants — United States, 2015–2016. Morbidity and Mortality
Weekly Report. 67(12): 349–358.
68
State Targeted Response to Opioid Crisis Grants. (2017). Substance Abuse and Mental Health Services Administration. Retrieved from
https://www.samhsa.gov/grants/grant-announcements/ti-17-014
69
Rural Communities Opioid Response Program. (2018). Health Resources & Services Administration. Retrieved from
https://www.hrsa.gov/grants/fundingopportunities/default.aspx?id=35ee358e-d42f-4c7a-ba6e-d71f228eb1a9
70
Medication Assisted Treatment (MAT) for Prescription Drug and Opioid Addiction Program. (2018). Substance Abuse and Mental Health Services
Administration. Retrieved from https://www.samhsa.gov/grants/grant-announcements/ti-18-009
71
Grants & Funding. (2016). Administration for Children and Families. Retrieved from https://www.acf.hhs.gov/grants

22

Health Block Grants, which are state block grants to support maternal and child health, in which
states have significant flexibility in how to use the funds 72; the IHS Alcohol and Substance Abuse
Programs, which funds IHS alcohol and substance abuse treatment programs, including
comprehensive care in IHS facilities 73; SAMHSA’s Substance Abuse Prevention and Treatment
Block Grants, which are funds available to all states to implement and evaluate substance abuse
prevention and treatment activities; 74 and the U.S. Department of Agriculture’s Distance Learning
and Telemedicine Grants, which help rural residents use telecommunications and the internet to
access medical service providers. 75 Through the utilization of these new and existing Federal
funding streams, states can implement and sustain telehealth delivery models.

72

Title V Maternal and Child Health Block Grant Program. (2019). Health Resources & Services Administration. Retrieved from
https://mchb.hrsa.gov/maternal-child-health-initiatives/title-v-maternal-and-child-health-services-block-grant-program
73
Alcohol and Substance Abuse Program. (2019). Indian Health Service. Retrieved from https://www.ihs.gov/asap/about/
74
Substance Abuse Prevention and Treatment Block Grant Fact Sheet, Substance Abuse and Mental Health Services Administration. Retrieved from
https://www.samhsa.gov/sites/default/files/sabg_fact_sheet_rev.pdf
75
See https://www.rd.usda.gov/programs-services/distance-learning-telemedicine-grants

23

